Title: From Alexander Hamilton to Pierre Charles L’Enfant, 24 May 1791
From: Hamilton, Alexander
To: L’Enfant, Pierre Charles


[Philadelphia] May 24th. 1791
My Dear Sir
I received in due time your letter of the 8th. of April; an early acknowlegement of which has been prevented by the hurry of business.
I thank you much for the full communication you have made me concerning the intended seat of Government, and will be obliged by a continuance of your observations and such further information as the progress of your operations may render interesting.
You will not forget I hope the devices for the Coins. As soon as your imagination shall have fixed upon any thing I shall be glad to know it.
With very great regard   I remain always   Yr. friend   & obed ser
A Hamilton
Major L’Enfant
